Citation Nr: 0408522	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected chondromalacia patella of the right knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO hearing in January 
1999.  The Board remanded this claim in June 2003 for further 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this claim was remanded by the Board in June 
2003 for further development, including scheduling a VA 
orthopedic examination for the veteran in order to determine 
the nature and severity of his right knee symptomatology.  
The examination was directed to be done by a fee-based 
orthopedist or by a VA orthopedist at the correctional 
facility.  

Upon review, the record includes a VA examination report 
dated in November 2003.  However, the examination of record 
was performed by a nurse practitioner and not an orthopedist.  
Additionally, the examination report indicated that the 
examiner scheduled the veteran to have x-rays done at the 
prison and that the veteran was scheduled to undergo an 
orthopedic evaluation the next day.  The record does not 
include either the orthopedic examination report or x-ray 
findings.  The record is also silent as to the RO's efforts 
in obtaining this medical evidence.  The United States Court 
of Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the case is REMANDED to the RO for 
necessary action to document completion of the following 
actions:

1.  The RO should obtain a copy of the 
orthopedic examination report performed 
at the correctional facility that was 
done by either a VA orthopedic examiner 
or by a fee-basis orthopedist.  The RO 
should also obtain a copy of the x-ray 
report taken in November 2003.  The RO's 
efforts in this regard should be 
documented for the claims file.  

2.  After the development requested above 
has been completed, the RO should again 
review the record.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




